                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI


BRENDA SOTTLER                                    )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )   Case No. 6:20-cv-03095-MDH
                                                  )
C.R. BARD INC. et al.,                            )
                                                  )
                       Defendants.                )


                                             ORDER

       Before the Court is the parties’ Joint Motion for Temporary Stay (Doc. 28). The parties

moves this Court for an entry of an Order staying this action through April 12, 2021 to permit

them to pursue negotiations of a global settlement of this and other cases originally filed by

Plaintiff’s counsel in similar matters remanded from In re: Bard IVC Filters Products Liability

Litigation, MDL 2641. The Court GRANTS the parties’ Motion and the case is stayed through

April 12, 2021.



IT IS SO ORDERED.

Dated: February 3, 2021                                       /s/ Douglas Harpool______
                                                             DOUGLAS HARPOOL
                                                             United States District Judge




         Case 6:20-cv-03095-MDH Document 30 Filed 02/03/21 Page 1 of 1
